DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-8 in the reply filed on 1/12/22 is acknowledged.  The applicant elected with prejudice.  This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, Il, Ill, and IV lack unity of invention because even though the inventions
of these groups require the technical feature of a rivet/riveted joint, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skolaude (WO 2017102668). Skolaude provides inserting a rivet (Fig. 6B) into a workpiece (6. Fig. 6B).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skolaude (US 10,654,094).
Claim 1:  Skolaude provides a method of inserting a rivet (4, Fig. 6B, Col. 6 lines 19-26) into a workpiece (6) using a rivet insertion apparatus (Fig. 2), the method comprising: during a first rivet insertion step, using a punch (36) and die (24) to drive the rivet into the workpiece such that a slug (44) of workpiece material is removed from the workpiece and travels into a bore provided in the die (Fig. 6B); modifying or changing the die to provide a rivet receiving die surface (26, Fig. 7B); then during a second rivet insertion step, using the punch (36) to drive the rivet further into the workpiece such that a shank of the rivet is upset by the rivet receiving die surface (Fig. 7C; Col. 9 line 43- Col. 10 line 15).
Claim 2: Skolaude provides the workpiece (6) is clamped to a die assembly by a nose of the rivet insertion apparatus throughout insertion of the rivet (Figs. 6A-7C).
Claim 3: Skolaude provides after the first rivet insertion step and before the second rivet insertion step, a bottom end of the shank of the rivet does not extend beyond the workpiece (Fig. 6B).
Claim 4: Skolaude provides the bottom end of the shank of the rivet is substantially flush with a lowermost surface of the workpiece before the second rivet insertion step (Fig. 6B).
Claim 7: Skolaude provides the rivet (4) includes a feature partway along the shank of the rivet which increases engagement between the rivet and the workpiece 
Claim 8: Skolaude provides the rivet insertion apparatus receives feedback indicating the position of the rivet, and stops applying force when the first rivet insertion step has inserted the rivet to a desired position (Col. 7 line 30- Col.8 line 36, since the setting process is generally controlled by means of the control device this would be a standard practice within the work cycles).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skolaude (US 10,654,094) in view of Badent (DE 102016111616 A1).
Claim 5: Skolaude fails to explicitly disclose changing the die comprises removing the die provided with the bore and replacing it with a die having the rivet receiving die surface.
However, Badent teaches removing the die with the bore and replacing it with a die having the rivet receiving die surface (Figs. 7-10).
Therefore, it would have been obvious to modify the method provided by Skolaude to include the die feature as taught by Badent in order to provide a method of inserting a rivet into a workpiece with the desired die surface. 
Claim 6: Badent teaches modifying the die comprises removing an inner portion of the die and replacing it with a die inner portion which includes the rivet receiving die surface (Figs. 7-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/26/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726